Case 2:19-cv-00063-KHR Document 12-1 Filed 04/22/19 Page 1 of 4

SECT|ON l- CONTACT lNFORMATlON

 

 

` ` ' " “"_`»'Cl£AlMAN`l'leFORMAT|ONf;j,.'.:,. _ ' `

 

ClalmantiContactName: (Last, First)

Coyne, John

 

Businessllnstitution Name: (if applicab|e) Prlsoner lD: (if applicable)

 

_§i_g Hom Federa| Savings Bank

 

Address: (|nc|ude Street, City. State, and Zip Code)

33 N. 6"' Sfree!, P.O. Box 471, Greybull, WY 82426

 

Social Security Numberl'l' ax ldentlflcation Number: (Enter N/A if you do not have one)

XX-XXXXXXX

 

Please provide an explanation why you do not have a Social Security Number, if above is NIA:

 

 

 

Phone: (optional) Emai|: (optional)
307-765-4412 7 m jcoyne3@bighomfedera|.com l

l 1‘-ATTORNEY'|NFORMAT|ON`(if abplicab|e)

 

 

Attorney Name: (Last, First)

Royal, Randy L.

 

Attorney Tltle:

 

Firm Name: (if applicable)

Randy L. Royal. P.C.

 

Attorney Address: (|nc|ude Street. City. Stale, and Zip Code)
524 5"‘ Avenue S.. P.O. Box 551, Greybu|l, WY 82426

 

Are you an attorney filing this claim on behalf of your client? l YES |I| NO

 

Attornay Phone: (optional) Attorney Email: (optional)

 

 

307-765-4433 rlroy@randylroyalpc.com

 

 

lf any of this information changes, you are responsible for notifying the agency of the new information.

SECT|ON ll - ASSET LlST

List each asset iD and asset description that you are ciaiming.

# lD

1106 Julie WY 82435
468 Hamilton W WY 82435

Standard Clalm Form April 18, 2019

 

Page 2

Case 2:19-cv-00063-KHR Document 12-1 Filed 04/22/19 Page 2 of 4

SECT|ON |ll - lNT§REST lN PROPERTY

Identify your interest in each of the assets you are claiming. if you are filing for multiple assets and the responses
are not the same for each asset, please print out multiple copies of this page to submit with the claim. If you have
documentation that supports your interest in the claimed assets (e.g., bill of sale, retail installment agreements,
contracts. titles or mortgages), please include copies of the documents with the submission of the claim.

 

~ ’ `lNTEREST'=|N PROPERTY lNFORMATlON;
Asset lD Asset Description
1106 Julie Lane, Powe|i, WY 82435
468 Hami|ton Way, Powei|, WY 82435

 

 

 

 

 

 

 

 

in the space below, please explain why you have a valid, good faith, and legally recognizable interest in this
asset

Big Hom Federal Savings bank has a valid and perfected security interest in each of the above-described assets by
way of recorded Mortgages, Assignments of Rent and a Promissory Note (see descriptions below).

in the space below, please list any documents you are including ln support of your interest in the assat(s). lf
none are included, please explain why.

1106 Julie Lane, Powelll WY 82425:

o Mortgage, dated November 1, 2012, Recorded with the Park County C|erk & Recorder on November 2, 2012 as
Document No. 2012-6459

o Assignment of Rents, dated November 1, 2012, Recorded with the Park County C|erk & Recorder on November
2, 2012 as Document No. 2012-6460.

o Warranty Deed, dated August 14, 2007, Recorded with the Park County C|erk & Recorder on September 14,
2008 as Document No. 2008-6464

468 Hamiiton Way, Powell, WY 82435:

~ Mortgage, dated November 1, 2012, Recorded with the Park County C|erk & Recorder on November 2, 2012 as
Document No. 2012-6463

o Assignment of Rents, dated November 1, 2012, Recorded with the Park County C|erk & Recorder on November
2, 2012 as Document No. 2012-6464.

o Quitc|aim Deed, dated May 11, 2009, Recorded with the Park County C|erk & Recorder on May 12. 2009 as
Document No. 2009-4396

Documents Agg|icable to Ail Assets:

¢ Promissory Note No. 7200001163, dated November 1, 2012 in the amount of 5487.931.02

o Disbursement Request and Authorization, dated November 1, 2012 for Note No. 7200001163
o Loan Payoff Statement for Note No. 7200001163, dated Apri| 15. 2019

o Agreement to Provide insurance

Standard Cialm Form ` April 18, 2019 Page 3

Case 2:19-cv-00063-KHR Document 12-1 Filed 04/22/19 Page 3 of 4

SECT|ON lV - RECOVERY OF LOSS

 

Complete this section for assets you have recovered all or a portion of your losses either via an insurance claim and/or
via some other source of recovery. if you have more recovery of loss information than may fit on this page, print out
multiple copies of this page to attach with the claim and indicate which assets apply to each page. if you have not
received any recovery of your losses, then leave this section blank.

OF' T|ON

Asset lD Asset

1106 Julie Lane WY 82435
468 W WY 82435

 

 

lNSURANCE CLAlM-lNFORMAT|CN (if applicab|e)

 

Name of insured: (Last, First)
Norlhwest Wyoming Treatment Center

 

 

Poilcy Number. Claim Number:

PHPK1647007 None

Name of insurance Company: Name of insurance Agent: (Last, First)
Philade|phia indemnity insurance Company HUB lntemationai Mountain States Limited

 

 

insurance Company Address: (|nc|ude Street, City, State, and Zip Code)
1100 Wilson, Suite 8, Pinedale, WY 82941

 

 

Phone: (optional) Emall: (optional)

307-367-3487 Steghanie.crozier@hubintemationai.com
Have you received compensation from the insurance Amount of Compensation:

company? El YES l NO $0.00

 

 

 

 

if other sources of recovery exist (e.g., restitution, returns on investment or other settlements), please list and
describe the details below.

 

 

 

~ ' ' OTHER SOURCE(S) OF RECOVERY (if applicable)
Source of Recovery 1: Arnount of Recovery:
None
Source of Recovery 2: None Arnount of Recovery:

 

 

 

 

in the space below, please list any documents you are including in support of your claim of recovery of loss. lf
none are included, please explain why. _. n.- ~,_ .` t .- -,\ ,.

a " .
';".'_,- '~‘ 'L’;»'; \'.,.‘_.

Ciaimant has not recovered any funds from any insurance mener.oiher source applicable in partial or
complete satisfaction of the claim.

Standard Claim Form Apri| 18, 2019 Page 4

Case 2:19-cv-00063-KHR Document 12-1 Filed 04/22/19 Page 4 of 4

SECT|ON V - DECLARAT|ON

The following declaration must be completed by the claimant

l attest and declare under penalty of perjury that my claim is not frivolous and the information provided in support
of my claim is true and correct to the best of my knowledge and belief.

/ /¢//

w/ ‘/ Signature
John Coyne, ll res nt & CEO, Big Horn Federal Savings Bank

Printed Name

 

Z/z z/ //¢

Date

if a court hnds that a claimant's assertion of an interest in property was frivolous, the court may impose a civil tine.
Title 18 United States Code, Subsection 983(h). A false statement or claim may subject a person to criminal

prosecution under Title 18 United States Code, Sections 1001 and 1621.

STATE OF WYOMING )
COUNTY OF BIG HORN) ss.

The foregoing was subscribed and sworn to before me this§z#¢d¢day of April, 2019
by John Coyne, III, President and CEO of Big Horn/§ederal Saving§`Ba .

Witness my hand and official seal.

My Commission expires:

 

Standard Clalt‘i'l Fot’m April 18, 2019 page 5

